IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON

                             AUGUST 1998 SESSION




STATE OF TENNESSEE,                     )    C.C.A. NO. 02C01-9711-CC-00437
                                        )
      Appellee                          )    HARDIN COUNTY
                                        )
v.                                      )    HON. C. CREED McGINLEY,
                                        )    JUDGE
JAMES R. MOSS,                          )
                                        )    PROBATION
      Defendant/Appellant               )




FOR THE APPELLANT:                           FOR THE APPELLEE:

Richard W. DeBerry                           John Knox Walkup
Assistant District Public Defender           Attorney General & Reporter
24th Judicial District
117 North Forrest Avenue                     Marvin E. Clements, Jr.
Camden, TN 38320                             Assistant Attorney General
                                             Criminal Justice Division
                                             Cordell Hull Building, 2nd Floor
                                             425 Fifth Avenue North
                                             Nashville, TN 37243




OPINION FILED


AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                                    OPINION

      The defendant, James R. Moss, appeals as of right from the judgment of the

Hardin County Circuit Court which denied him probation on two convictions of

obtaining a controlled substance by fraud for which he was sentenced to serve three

years on each offense concurrently.

      The defendant says the trial court abused its discretion in denying probation.

We conclude that the evidence strongly supports the trial court’s action and that no

error of law requiring a reversal is apparent from the record. Accordingly, the

judgment is affirmed in accordance with Rule 20, Tenn.Ct.Crim.App.




                                         John K. Byers, Senior Judge



CONCUR:




David H. Welles, Judge




Jerry L. Smith, Judge




                                         -2-